department of the treasury internal_revenue_service washington d c tax exempt and oct uniform issue list qe tep ea legend taxpayer iraa financial_institution b irac financial_institution d individual e amount date date dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated july and date and september and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_account ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from ira a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 d was due to her becoming the sole caregiver for a seriously ill family_member who lived in another state taxpayer maintained ira a an individual_retirement_account under sec_408 of the code taxpayer represents that prior to date she requested a distribution of amount from ira a on date financial_institution b issued a check for amount taxpayer represents that she was dissatisfied with financial_institution b and desired to transfer amount to a different financial_institution taxpayer received a form 1099-r for from financial_institution showing a taxable_amount equal to amount around the time taxpayer took the distribution taxpayer's niece individual e was suffering from cancer and other medical conditions and required extensive treatment during the 60-day period following the distribution of amount taxpayer was living in individual e's apartment which wa sec_40 miles from her home during the 60-day rollover period taxpayer drove individual e to doctors’ appointments and otherwise managed all of individual e’s daily concems as her sole caregiver due to her responsibilities as caregiver of individual e taxpayer was unable to attempt to complete the rollover of amount to an eligible_retirement_plan until shortly after the expiration of the 60-day rollover period unable to locate the check at this point taxpayer requested a replacement check which she deposited into ira c with financial_institution d on date amount has not been used for any purpose based on the above facts and representations you request that the internal_revenue_service ‘service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - j the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligibie retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d3 does not apply to any amount described in sec_408 3xa i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 3kaxi from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casually disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 3xi of the code rev_proc lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3xi the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her responsibility for caring for her seriously ill niece therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a provided all other requirements of sec_408 of the code except the 60-day requirement have been met the deposit of amount into ira c on date will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ld vat sincerely yours cgahboet while manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
